DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-9 is the inclusion of an image forming apparatus having an inspection unit configured to inspect whether an image formation failure has occurred by comparing an image read by a reading unit with a reference image registered in advance.  The image forming apparatus executes the inspection with the inspection unit in a first inspection mode or a second inspection mode, wherein the first inspection mode is a mode in which the inspection unit executes the inspection on all sheets on which the image is formed by the image forming unit, and wherein the second inspection mode is a mode in which the inspection unit executes the inspection on some of the sheets on which the image is formed by the image forming unit, and the inspection unit does not execute the inspection on the other sheets.  This in combination with the rest of the limitations of the claims is found in all of claims 1-9, but not disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yago disclose art in an image inspection apparatus.  Uwatoko et al. disclose a failure diagnosis method for an image forming apparatus.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sl	/SUSAN S LEE/                                                                                    Primary Examiner, Art Unit 2852